              Case 20-70115-hdh11 Doc 46-1 Filed 10/26/20                             Entered 10/26/20 12:07:11                         Page 1 of 2
Date: 10/26/2020                                               Detail Transaction File List                                                                  Page: 1
                                                    Quilling, Selander, Lownds, Winslett & Moser P.C.

                         Trans        H Tcode/                        Hours
                                                                                                                   EXHIBIT "A"
           Client         Date   Tmkr P Task Code         Rate        to Bill          Amount                                                                   Ref #
Fees
       8779.0001    04/06/2020    41 A     20          135.00           0.60             81.00 Review first day filings for missing documents or issues       ARCH
                                                                                               (.2); draft emails to J.Standford regarding redacting tax
                                                                                               return and issues with same (.2); electronically filed
                                                                                               verification of creditor matrix and ecf declaration (.2).
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/06/2020    24 A     20          350.00           3.30          1,155.00 Prepare and file petition and supporting documentation;        ARCH
                                                                                               declaration pages. (2.800) Prepare letter to CrossFirst
                                                                                               Bank regarding bankruptcy; foreclosure (.5)
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/07/2020    41 A     20          135.00           0.30             40.50 Conduct UCC research and pull copies of same (.3).             ARCH
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/07/2020    24 A     20          350.00           2.20            770.00 Telephone conversation with Faraz Hashmi regarding             ARCH
                                                                                               property; Plan in bankruptcy (.6) Telephone
                                                                                               conversation with Erin Schmidt regarding filing, meeting
                                                                                               of creditors (.4) Review UCC search for debtor. (.3)
                                                                                               Review of UCC information regarding equipment (.5)
                                                                                               Prepare information needed for schedules (.4)
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/08/2020    41 A     20          135.00           0.30             40.50 Conduct additional UCC research for Bowie Real                 ARCH
                                                                                               Estate Holdings GP, LLC and Central Hospital of
                                                                                               Bowie, LP, and pulled copies of same (.3).
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/08/2020    24 A     20          350.00           1.00            350.00 Email to client regarding UCC search; issue with               ARCH
                                                                                               equipment, additional searches. (.9) Emails US Trustee
                                                                                               Office to reschedule Debtor Interview (.1).
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/13/2020    24 A     20          350.00           0.70            245.00 Telephone conversation with Mike Held regarding                ARCH
                                                                                               meeting with Bank and hospital over debt. (.3)
                                                                                               Telephone conversation with Faraz Hashmi regarding
                                                                                               Bank; plan. (.4)
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/14/2020    24 A     20          350.00           0.50            175.00 Prepare information for schedules.                             ARCH
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/19/2020    24 A     20          350.00           1.50            525.00 Revisions to schedules. send to client                         ARCH
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/20/2020    24 A     20          350.00           2.50            875.00 Email to client with requested information. Receipt of         ARCH
                                                                                               documents from client. Revision to schedules and
                                                                                               forward final draft to client. Finalized remaining required
                                                                                               documents. Filed with court.
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/21/2020    24 A     20          350.00           0.20             70.00 Review all filings.                                            ARCH
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/22/2020    24 A     20          350.00           1.20            420.00 Telephone conversation with Mike Held regarding                ARCH
                                                                                               equipment; email to Faraz (.4). Telephone conversation
                                                                                               with Faraz Hashmi regarding issues with CrossFirst (.3)
                                                                                               Preparation of email to Haroon regarding equipment
                                                                                               and receivables (.1) Prepared Amended Voluntary
                                                                                               Petition and filed with the court (.4). Submit Declaration
                                                                                               page.
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/23/2020    41 A     20          135.00           0.10             13.50 Electronically filed ECF declaration (.1).                     ARCH
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    04/28/2020    24 A     20          350.00           0.10             35.00 Email to and from Mike Held regarding property                 ARCH
                                                                                               insurance (.1)
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    05/15/2020    24 H     20          350.00           0.20             70.00 Send email to attorney requesting patient.                         15
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    05/18/2020    24 H     20          350.00           0.90            315.00 Review Debtor Interview information and prepare email              16
                                                                                               to Faraz regarding items to address before meeting of
                                                                                               creditors. Monthly operating report.
                                                                                               Bowie Real Estate Holdings, LP
                                                                                               Chapter 11
       8779.0001    05/20/2020    24 H     20          350.00           2.00            700.00 Telephone conversation with Faraz Hashmi regarding                 17

LN                                                                                                                                         Monday 10/26/2020 11:02 am
                 Case 20-70115-hdh11 Doc 46-1 Filed 10/26/20                           Entered 10/26/20 12:07:11                        Page 2 of 2
Date: 10/26/2020                                                Detail Transaction File List                                                                 Page: 2
                                                     Quilling, Selander, Lownds, Winslett & Moser P.C.

                          Trans        H Tcode/                        Hours
           Client          Date   Tmkr P Task Code         Rate        to Bill          Amount                                                                  Ref #
Fees
                                                                                                  documents for debtor interview and meeting of
                                                                                                  creditors including insurance (.4). Prepare monthly
                                                                                                  operating report, send to Faraz and discuss. (.7).
                                                                                                  Prepare documents to submit to U.S. Trustee (.9)
                                                                                                  Bowie Real Estate Holdings, LP
                                                                                                  Chapter 11
       8779.0001     05/22/2020    24 H     20          350.00           1.80            630.00   Prepare email to Faraz regarding information for                18
                                                                                                  meeting of creditors and UST (.3). Assemble
                                                                                                  documents to delivery to Kendra Rust regarding
                                                                                                  documents for Debtor Interview and meeting of
                                                                                                  creditors, DIP account check, insurance; group pension
                                                                                                  statement; amended petition. (9)
                                                                                                  Bowie Real Estate Holdings, LP
                                                                                                  Chapter 11
       8779.0001     05/26/2020    24 H     20          350.00           1.10            385.00   Prepare for telephone conference (.4). Telephone                19
                                                                                                  conversation with Faraz Hashmi and Haroon Hashmi
                                                                                                  regarding meeting of creditors and related issues. (.6)
                                                                                                  Forward signed DIP form to Kendra Rust (.1)
                                                                                                  Bowie Real Estate Holdings, LP
                                                                                                  Chapter 11
       8779.0001     05/27/2020    24 H     20          350.00           3.90          1,365.00   Telephone conversation with Faraz Hashmi regarding              20
                                                                                                  meeting of creditors. (.3) Attend meeting of creditors,
                                                                                                  conducted by Erin Schmidt, attended by Mike Held for
                                                                                                  CrossFirst Bank and Ms. LaRue for Montague County.
                                                                                                  (2.0) Telephone conversation with Faraz Hashmi
                                                                                                  following meeting (.2) Preparation of Application to
                                                                                                  Employ Matthews Retail Group to market real property
                                                                                                  and affidavit in support (1.40)
                                                                                                  Bowie Real Estate Holdings, LP
                                                                                                  Chapter 11
       8779.0001     05/28/2020    24 H     20          350.00           1.10            385.00   Finalized application to employ real estate broker and          21
                                                                                                  filed with court.
                                                                                                  Bowie Real Estate Holdings, LP
                                                                                                  Chapter 11

Total for Fees                                          Billable        25.50          8,645.50

Expenses
     8779.0001       04/13/2020    24 H     10                                            29.60 Paid to Bankruptcy Attorney Service for Copy and                   1
                                                                                                Postage
                                                                                                Bowie Real Estate Holdings, LP
                                                                                                Chapter 11
       8779.0001     04/21/2020    24 H     10                                            14.25 Paid to Bankruptcy Attorney Service for Copy and                   2
                                                                                                Postage
                                                                                                Bowie Real Estate Holdings, LP
                                                                                                Chapter 11
       8779.0001     04/30/2020    24 H     10                                             2.00 Paid to Secretary of State of Texas for Web Inquiries              3
                                                                                                Bowie Real Estate Holdings, LP
                                                                                                Chapter 11
       8779.0001     04/30/2020    24 H     10                                             2.00 Paid to Secretary of State of Texas for Web Inquiries              4
                                                                                                Bowie Real Estate Holdings, LP
                                                                                                Chapter 11
       8779.0001     05/29/2020    24 H     45                                            39.00 Postage & Copies                                                   6
                                                                                                Bowie Real Estate Holdings, LP
                                                                                                Chapter 11
       8779.0001     05/31/2020    24 H     45           0.650                             0.65 Postage                                                            5
                                                                                                Bowie Real Estate Holdings, LP
                                                                                                Chapter 11

Total for Expenses                                      Billable         0.00             87.50

                                                                    GRAND TOTALS

                                                        Billable        25.50          8,733.00




LN                                                                                                                                         Monday 10/26/2020 11:02 am
